  Case: 4:20-cv-01903-NCC Doc. #: 11 Filed: 05/07/21 Page: 1 of 2 PageID #: 56




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                  Plaintiff,                      )
                                                  )
           v.                                     )          No. 4:20-CV-1903 NCC
                                                  )
 CO1, et al.,                                     )
                                                  )
                  Defendants.                     )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion for

leave to proceed in forma pauperis on appeal. ECF No. 10. When the Court dismissed this

action on April 13, 2021, the Court stated that an appeal would not be taken in good faith, see 28

U.S.C. § 1915(a)(3), and it is not apparent that Plaintiff now seeks appellate review of any issue

that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

       Further, Plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one hundred (100) meritless lawsuits in this Court, which

is an abuse of the judicial process.

       For the above stated reasons, Plaintiff’s motion to proceed in forma pauperis on appeal

will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's motion to proceed in forma pauperis on

appeal [ECF No. 10] is DENIED.
  Case: 4:20-cv-01903-NCC Doc. #: 11 Filed: 05/07/21 Page: 2 of 2 PageID #: 57




       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 7th day of May, 2021.
                                                     /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
